DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
Claims 2, 4-25 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the recitation of “the kit comprising the plurality of reagents that consists of…a presence, level or presence and level of at least a p16 protein…” renders the claim indefinite because the term “at least” suggests there may be more, but consists suggests it’s limited to the recited marker.  It is thus unclear whether the reagents are limited to detect p16, Ki67 and COX-2 protein or mRNA or additional protein/mRNA.  
Allowable Subject Matter
Claims 19 is allowable.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-9, 13-18, 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig et al (US 7,452,727), in view of Ruiz et al. and Boland et al (British Journal of Cancer, 2004, Vol.90, pages 423-429). 
Hennig et al. teach an automatable method for the improved diagnosis of pathologically altered cells by simultaneously staining at least two different molecular markers, wherein said two different markers may be a combination of p16 and Ki67 (see claim 1, 4 and 6).  Hennig et al. teach that each of the detecting agent may be antibodies labeled by different detectable label, and simultaneously detecting signal from the markers within a single cell of said cell sample (see claim 1). Hennig et al. teach the tissue sample may be a tumor from mammary gland (see claim 5).  
However, Hennig et al. do not teach the inclusion of COX2. Nor does Hennig et al. teach a biological sample from DCIS.  
Ruiz et al. also teach that analysis of biomarkers including p16 and Ki67 from different types of breast tissue, including normal, premalignant, cancer, tumors with different stage, nodal status and BRE grade (see Table 1, 2, and legend). Ruiz et al. teach that a high Ki67 L1 was linked to tumor phenotype including grade, stage, nodal stage and patient prognosis, elevated protein levels of including p16 in breast cancer (see abstract).  
Boland et al. teach Cox-2 expression is associated with an aggressive phenotype in DCIS (see title).  Boland et al. teach detection of Cox-2 and Ki-67 in DCIS paraffin tissue sections by immunohistochemistry (see abstract, and 424, 1st col., 3rd paragraph).  Boland et al. teach there was a positive association of Cox-2 immunoreactivity with cell proliferation in DCIS (see page 426, 2nd col., 1st paragraph).  Boland et al. teach there is a clinical need to determine whether women with Her-2-positive/COX-2 positive DCIS represent a high risk patient population for disease progression or local recurrence, and this cohort may benefit from Cox-2 inhibitor therapy (see page 428, 2nd col., 3rd paragraph).  
It would have been obvious to an ordinary skilled in the art that p16 and Ki67 are biomarkers involved in premalignant and malignant breast cancer that may be used to identify cancer cells or provide prognosis based on the combined teaching of Hennig et al. and Ruiz et al.  The ordinary skilled in the art would be motivated to include COX2 in the combination taught by Hennig et al. because Boland teaches that it is associated with an aggressive phenotype in DCIS, and patients with aggressive phenotype may be treated by Cox-2 inhibitor.  It would also have been obvious to an ordinary skilled in the art that the expression of p16 and/or Ki67 and/or COX2 may be identified by different methods such as immunostaining using labeled antibody as taught by Hennig et al., Ruiz et al. and Boland et al.  It would thus have been a design choice to an ordinary skilled in the art to choose one of the method to identify the expression of p16, Ki67 and Cox-2 in a tissue sample.  The ordinary skilled in the art would also recognize that each imaging agent needs to have a different detectable label in order to identify the expression simultaneously.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a kit (claims 8, 9, 13, 14, 20 and 22), composition (claims 2, 4-7 and 3) or combination (claims 15-18, 21, 24 and 25) that comprises imaging agent that binds p16, Ki67 and Cox-2 with a tissue sample from DCIS following combined teaching of Hennig et al, Ruiz et al. and Boland et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
Applicant argues that Hennig makes clear that only the markers specifically identified in Hennig are to be included in Hennig’s invention. First, Hennig is concerned with markers that are unreliable for detecting cancer cells when used on their own, but provides no guidance as to how these markers were selected.  Second, Hennig provides examples of markers that play a role in cancer but were omitted from Hennig’s marker pairs.  Applicant asserts that among the pairs are mcm5 and msh1, but neither of these are included in Hennig’s marker combinations. Applicant assert that although Ki67 and mcm5 are both listed by Hennig as markers classified as proliferation genes, yet mcm5 is omitted from Hennig’s marker combination.  Since Hennig does not provide any reason for why mcm-5 was left out and Ki67 was included as an option, one of ordinary skilled in the art would not find sufficient guidance in Hennig to include a marker even if the marker is identified as “playing a role in the genesis of cancer.”
Applicant asserts that Boland fails to provide any guidance to Hennig’s marker pairs. Applicant asserts that Ruiz fails to cure the deficiencies of Hennig and Boland. Applicant argues that none of the reference provide any reason that there would be any advantage to add an additional marker to an allegedly taught marker pair.  Applicant argues since Hennig’s method is for detecting pathologically altered cells, it is reasonable to infer that a sample that is being analyzed using Hennig’s method is one in which it is not known whether the cells are pathologically altered. Applicant argues that an ordinary artisan would not have a reason to perform Hennig’s method on a sample that has already been identified as being “pathologically altered,” such as a DCIS lesion. Applicant argues that since Boland teach samples with DCIS or IBC, one of ordinary skilled in the art would not find reason to combine Hennig with Boland. Applicant asserts that Ruiz’ sample are also known to be neoplastic, normal or premalignant, one of ordinary skilled in the art would not find reason to combine Hennig with Ruiz.
Applicant argues that an ordinary skilled in the art would have at most considered the markers to be redundant as being in the same disease pathway, but the present application teaches that the combination of the markers allows for a predictive ability regarding the risk of invasive cancer.  
Applicant asserts that Hennig teaches away from combining Hennig’s markers with a marker such as COX2 because it is reliable, specific marker for cancer cells. Applicant alleges that Hennig teaches lack of specificity as a reason for the unreliability of a marker, whereas Boland teaches COX2 is a reliable marker for cancer cells. 
Applicant indicates that present application provides evidence that the combination of COX-2, p16 and Ki67 provide value as a marker combination that can predict the likelihood of future malignant or invasive breast cancer in a DCIS patient, which has specific prognostic value. 
Applicant asserts that claims 2, 8, 15, 21 have been amended to specify for detecting a mammary epithelial cell signature associated with a risk of developing subsequent breast cancer. 
Applicant argues that claimed composition or combination achieved results that were unexpected, citing Gorringe. 
Applicant argues that no evidence has been provided to show that a control sample would be combined with a combination of imaging agents that includes those for the recited markers or a control sample of DCIS lesion would be combined with a combination of imaging agents that includes those for the recited markers. Applicant argues that teaching from Hennig, Ruiz and Boland does not teach DCIS as a control. Applicant argues that DCIS is a variable and would not be selected as a control. 
Applicant argues since Hennig teaches increased specificity of detection, in this context, the cited reference fail to provide sufficient reason or guidance that would allow one of ordinary skill in the art to recognize that COX-2 would meet characteristics of markers in Hennig’s invention. 
Applicant asserts that since mcm-5 and mcm-1, a known marker that is implicated in cancer, are not included in the marker list, the teaching as a whole excludes COX-2, which is known to be specific and reliable in the context of Hennig’s invention. 
Finally, Applicant argues that even if one of ordinary skilled in the art were to combine a biological sample of DCIS lesion with a combination of imaging agents including those for the recited markers, one would not recognize that this combination allows for predicting likelihood of future malignant or invasive breast cancer in the context of the biological sample from a DCIS lesion. 
The above arguments have been fully considered but deemed unpersuasive. Claim 2, 8, 15 and 21 are drawn to composition, kit and combination that comprises reagents that detects at least p16, Ki67 and COX2. The recitation of “for detecting a mammary epithelial signature associated with a risk of developing subsequent breast cancer” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In the present case, the composition, kit and combination rendered obvious by prior art is not structurally different from the claimed composition, kit and combination because all these reagents are known in prior art as evidenced by the teaching from Hennig, Boland and Ruiz. 
With regard to the argument directed to Hennig, there is no evidence that Hennig makes clear that only the markers specifically identified in Hennig are to be included in Hennig’s invention. The fact that mcm-5 and mcm-1 was not listed in claim 4 does not mean they are excluded because the broader claim (claim 1) and the specification teaches that any cancer marker that is not reliable by itself may be included.  There is no teaching from Hennig that excludes the inclusion of additional markers, such as COX2 from being included in the “at least two” markers. 
In response to the argument that Hennig’s sample are of unknown origin, it is not persuasive because control sample is always required to analyze samples of unknown disease state, including a DCIS biological sample would have been obvious to an ordinary skilled in the art because it is considered as pre-malignant, as taught by Ruiz.  The teaching from Boland indicates there is a correlation between the aggressiveness of DCIS and COX2 expression, which provides the motivation to include COX2 in the combination of markers for determining whether the DCIS is aggressive. 
In response to the argument that there is no teaching from Hennig, Boland and Ruiz for including DCIS lesion samples as a control, Applicant’s attention is directed to page 2129 from Ruiz et al., which teach analysis of biomarkers including p16 and Ki67 from different types of breast tissue, including normal, premalignant (DCIS), cancer, tumors with different stage, nodal status and BRE grade (see Table 1, 2, and legend).  Boland also teach measuring DCIS, IBC and normal tissue for COX2 expression (Table 1, page 425). If an ordinary skilled in the art intend to determine whether the breast tissue sample with unknown status is normal or malignant, having samples from normal, premalignant, cancer with different stage, nodal status would all be considered as control so that the unknown sample may be identified when compared to those samples. The motivation to combine COX2, with others, is that its expression is associated with aggressive phenotype, and patients with aggressive phenotype may be treated by Cox-2 inhibitor as taught by Boland. 
Applicant’s characterization of the Boland is also incorrect because Boland does not teach that COX2 should be used alone in determining breast cancer. In fact, in the study of expression markers taught by Boland, Boland measured additional markers including Ki67, HER-2 and ER in DCIS samples (Table 2 and legend).  As such, there is nothing from the prior art (Hennig, Boland or Ruiz) that teaches away from measuring expression of p16, Ki7 and COX2 in DCIS samples. 
Applicant’s assertion that Hennig deliberately excluded COX2 from the biomarker combination because it is reliable and specific is speculative because there is not teaching or suggestion in Hennig that COX2 should be excluded in the marker combinations.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the present case, the teaching from Hennig that using combined marker to increase specificity than that of individual marker does not exclude any marker that is reliable in said combination.  In fact, there is no teaching from Hennig for excluding any specific markers. The statement from Boland “immunohistochemical studies of Cox-2 antigen expression in IBC have produced more consistent findings” is comparing early studies of Cox2 RNA/protein expression in IBC to immunohistochemical detection. This statemen does not infer that Cox2 should be excluded from combination of markers as taught by Hennig and Ruiz due to its high specificity and reliability as a single marker. Not mentioning Cox2 by Hennig does not teach away from combining prior art as discussed in the above rejection.  
In response to applicant's argument that claims 2, 15 and 21 achieved unexpected result of predicting the likelihood of future malignant or invasive breast cancer in the context of a biological sample of DCIS, Applicant is reminded that claims 2, 8, 15 and 21 uses the transitional word “comprising” which means the kit, combination or composition may include additional markers.  While the specification demonstrate the unexpected results of the specific combination consisting of p16, Ki67 and COX2 detecting reagent, claims directed to this combination (claim 19 and 20) are indicated as allowable.  
With regard to the argument for not including some markers such as mcm5 and msh1, it is not relevant to the present claimed invention because they are not part of the claim limitation.  Applicant is reminded that the markers listed in col.4 are only “by way of example.” (col.4, line 28).
With regard to the final argument that “one would not recognize that this combination allows for predicting likelihood of future malignant or invasive breast cancer in the context of the biological sample from a DCIS lesion,” Applicant is reminded that the claims are directed to a product, a combination of three or more markers that includes Ki67, p16 and Cox2, and a DCIS sample. The combined teaching from prior art (Hennig, Ruiz and Boland) renders this combination obvious for reasons discussed above. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability. There is no limitation in the claim for achieving a superior result to predict likelihood of future malignant or invasive breast cancer in the context of the biological sample from a DCIS lesion.  
Claims 10 -12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hennig, Ruiz and Boland, as applied to claim  2, 4-9, 13-18, 21-25 above, and further in view of Bouvier-Labit (cited previously), Joyce et al (Investigative Ophthalmology & Visual Science, 2005, Vol.45, No.5, pages 1340-1348) and Belvisi et al (cited previously).
The combined teaching from Hennig, Ruiz and Boland have been discussed above. 
However, none of the reference teaches measuring Ki67, p16 and Cox2 mRNA.
Bouvier-Labit et al. teach studying the relationship between the expression of p16 and Ki67 in neuroglial tumors (see abstract).  Bouvier-Labit et al. studied expression of p16 in tissue sample by in situ hybridization with antisense mRNA probe (see page 413, 1st col., 3rd paragraph).  Bouvier-Labit et al. also teach measuring p16 mRNA by RT-PCR, and study Ki67 expression by immunostaining (see page 409, 2nd col., last paragraph).  
Joyce et al. teach measuring Ki-67 mRNA by PCR in corneal endothelium, which is a marker of actively cycling cells (see page 1346, Figure 6 and legend, and page 1342, 2nd col., 2nd paragraph). 
Belvisi et al. teach a nucleic acid probe that binds to mRNA of COX2 (see Figure 2 and legend).  
It would also have been obvious to an ordinary skilled in the art that the expression of p16 and/or Ki67 and/or COX2 may be identified by different methods such as immunostaining, RT-PCR or in situ hybridization as taught by both Hennig et al., Ruiz et al., Bouvier-Labit et al., Joyce et al., and Belvisi et al.  It would thus have been a design choice to an ordinary skilled in the art to choose one of the method to identify the expression of p16, Ki67 and Cox2 in a tissue sample.  The ordinary skilled in the art would also recognize that each probe needs to have a different detectable label in order to identify the expression simultaneously.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a kit containing nucleic acid probes to p16, Ki67 and Belvisi et al. with different detecting label based on the combined teaching of Bouvier-Labit et al., Joyce et al. and Belvisi et al. The teaching from Bouvier-Labit, Joyce and Belvisi et al. demonstrates the availability of nucleic acid probe specific for p16, Ki67 and Cox2 detection. Therefore, the claimed invention of claims 10-12 would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  
Response to Arguments
In response to the rejection, Applicant argues that claim 8 is not obvious over Hennig, Ruiz and Boland because sufficient reason has not been given to why one of ordinary skilled in the art would combine the markers from different references in the manner suggested.  Applicant argues that Bouvier-Labit, Joyce and Belvisi does not cure the deficiency of Hennig, Ruiz and Boland.
This argument is not persuasive because there is no deficiency in the rejection applied to claim 8 (see reason discussed above). Bouvier-Labit, Joyce and Belvisi, each cited for teaching measuring mRNA of p16, Ki67 and Cox2, renders obvious of claims 10-12 in combination with Hennig, Ruiz and Boland.  Therefore, the rejection is still considered proper and maintained. 

                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636